DeNt, Judge,
(Dissenting):
It was over eighteen years from the time of the tender in this case until this proceeding wras instituted. Yet there is no allegation, evidence, or even a pretense that the tender, after being made, was kept good during all these years, so as to relieve the plaintiff from the payment of interest. His motion was an equitable one, and to sustain it he who asks *98must show that he has done equity. “The obligation to keep a tender good is as essential to its legal efficacy as tbe tender itself.” Burlock v. Cross, 16 Colo. 162 (26 Pac. 142.) “A tender to prevent the running of interest must be continuing. Using the money, after refusal by the creditor to receive it, destroys this necessary attribute of a legal tender.” Gray v. Angler, 62 Ga. 596. “Tender must be kept good in order to stop interest.” Angler v. Clay, 109 Ill. 487; Peugh v. Davis, 113 U. S. 542 (5 Sup. Ct. 622); Sanders v. Bryer, 152 Mass. 141 (25 N. E. 86). A large number of authorities to the same effect will be found in 25 Am. & Eng. Enc. Law, p. 922, note 3, and Id. p. 920, note 1. Further comment is unnecessary, and entirely useless. It is sufficient, however, to add that in none of the authorities referred to by Judge English to sustain his opinion is there any discussion of the question of interest, further than to state that a proper tender stops the running of interest.
Since writing the above I have read the note prepared by Judge Brannon. His claim is that, after a tender is once made, it is not necessary to keep the same money on hand, but the money belongs to the one making the tender, and he may use it after it is refused, and can not be required to pay interest on it. As in this case, the plaintiff, having kept the money for eighteen years, had the right to use it, and the interest or profit belonged to him, and all he had to do at the end of the time was to bring forward the principal; yet, by his own acknowledgment, for all these eighteen years he ■owed the debt. The only reason the law excuses him from paying the interest on the amount is because he has lost the use of it, as he has had to keep himself ready at all times to make his tender good. While he is not required to keep exactly the same money, yet he is required to keep the same sum or amount, and thus he loses the use of it, and is excused from payment of interest thereon. Otherwise, if he uses it he should pay interest on it; for, though it is his money, the debt against him still exists, and he is permitted to the extent of that indebtedness to use a sum of money which does not belong to him, and it is the same thing as though he had borrowed the money. In the case of Pulsifer *99v. Shepard, 36 Ill. 513, it is held: “A tender, to be available, must be kept good.” “Under a plea of tender, tbe burden of proof is on tbe party pleading it.” And in Stow v. Russell, Id. 18: “If a creditor refuses money tendered by a person having tbe right to make the tender, interest will cease to run from tbe time of tbe tender, if tbe debtor keeps tbe money continuously ready, and makes no profit by it.” In Tuthill v. Morris, 81 N. Y. 94, it is held: “Tbe most that can equitably be claimed by tbe mortgagor is relief from payment of interest and costs subsequent to tbe tender, and to entitle him to this be must keep tbe tender good from tbe time it was made.” And in this case all that this plaintiff could claim was relief from tbe payment of interest and costs subsequent to tbe tender, and, to entitle him to this, be should show that be kept tbe tender good from tbe time it was made, or pay bis sister, defendant, interest on her money which be bad been using eighteen years. Any other conclusion is plainly unjust, and contrary to tbe law of this case.